Case 1:20-cv-00445-JB-B Document 26 Filed 07/20/21 Page 1 of 2         PageID #: 124



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


RODERICK HICKS, #172188,                  :

       Plaintiff,                         :

vs.                                       :   CIVIL ACTION 20-00445-JB-B

MARY COOK, et al.,                        :

       Defendants.                        :

                                      ORDER

       After due and proper consideration of all portions of this

file    deemed   relevant      to   the   issues   raised,    and      a    de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.          It is ORDERED that Plaintiff’s Eighth

and Fourteenth Amendment claims against Defendant Tamarowia Dailey

be     dismissed,    without    prejudice,      pursuant     to   28       U.S.C.   §

1915(e)(2)(B)(ii), for failure to state a claim upon which relief

can be granted; that Plaintiff’s claims against Defendants Dailey

and Cook for violations of the Fourth Amendment be dismissed, with

prejudice, pursuant 28 U.S.C. § 1915(e)(2)(B)(i) as frivolous; and

that Plaintiff’s Eighth and Fourteenth Amendment claims against

Defendant Mary Cook be dismissed, with prejudice, pursuant 28

U.S.C. § 1915(e)(2)(B)(i) as frivolous.              The Court declines to
Case 1:20-cv-00445-JB-B Document 26 Filed 07/20/21 Page 2 of 2   PageID #: 125



exercise supplemental jurisdiction over any state-law claims.

     DONE and ORDERED this 19th day of July, 2021.

                                   /s/ JEFFREY U. BEAVERSTOCK
                                   UNITED STATES DISTRICT JUDGE




                                     2
